DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   ANGELA M. VILARDI-SIEBERT,
                           Appellant,

                                    v.

   JOHN R. SIEBERT, JR., SIEBERT YACHT MANAGEMENT, INC.,
                  and J.R.S., LEASING INC.,
                           Appellees.

                              No. 4D17-2903

                         [November 21, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Michael J. McNicholas, Judge; L.T. Case No.
432014DR000712DRAXMX.

  Jonathan Mann and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellant.

    Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach,
for appellees.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.